Citation Nr: 1313475	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-40 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a right wrist laceration with ulnar nerve damage, atrophy, and impaired use.

2.  Entitlement to a rating in excess of 10 percent for a residual right wrist scar.

3.  Entitlement to a rating in excess of 10 percent for right wrist arthritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982.
  
These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied entitlement to a rating in excess of 40 percent for a right wrist laceration with ulnar nerve damage, atrophy, and impaired use and denied entitlement to ratings in excess of 10 percent for a residual scar and arthritis of the right wrist.

The RO in Cleveland, Ohio currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a May 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an increased rating for right wrist arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the agency of original jurisdiction (AOJ) received notification that a withdrawal of the appeal as to the issues of entitlement to a rating in excess of 40 percent for a right wrist laceration with ulnar nerve damage, atrophy, and impaired use and entitlement to a rating in excess of 10 percent for a residual right wrist scar is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to a rating in excess of 40 percent for a right wrist laceration with ulnar nerve damage, atrophy, and impaired use and entitlement to a rating in excess of 10 percent for a residual right wrist scar, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran's representative submitted a written statement to the AOJ in February 2011 in which it stated that the Veteran desired to withdraw the appeal with respect to the issues of entitlement to a rating in excess of 40 percent for a right wrist laceration with ulnar nerve damage, atrophy, and impaired use and entitlement to a rating in excess of 10 percent for a residual right wrist scar.  Thus, as the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and the appeal is dismissed.


ORDER

The appeal, as to the issues of entitlement to a rating in excess of 40 percent for a right wrist laceration with ulnar nerve damage, atrophy, and impaired use and entitlement to a rating in excess of 10 percent for a residual right wrist scar, is dismissed.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected right wrist disability may have worsened since his last VA examination in July 2009.  For example, a March 2011 letter from a nurse practitioner at the VA Medical Center in Cleveland, Ohio (VAMC Cleveland) includes a report that the right wrist disability was progressively worsening.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right wrist arthritis is triggered.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

During the May 2011 hearing, the Veteran reported that he had been unemployed since 2006 and that he was unable to maintain employment due to his service-connected right wrist disability.  Also, the March 2011 letter from the VA nurse practitioner indicates that the Veteran had reportedly applied for Social Security Administration (SSA) disability benefits.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, in combination, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2012).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Further, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A (West 2002).  Therefore, such notice should be provided upon remand.

Also, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for right wrist arthritis.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability is inextricably intertwined with a claim for an increased rating for the same disability).

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The March 2011 letter from the VA nurse practitioner reflects that the Veteran had reportedly applied for SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Furthermore, the Veteran reported during the May 2011 hearing that he was receiving treatment for his service-connected right wrist disability at VAMC Cleveland.  There are no VA treatment records dated during the claim period in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.  A copy of this letter must be included in the claims file.

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since June 2009.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for a right wrist disability from VAMC Cleveland dated from June 2008 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence from the SSA and after the Veteran has been an opportunity to submit any additional evidence pertaining to his claim for a TDIU, schedule him for a VA examination to evaluate the current severity of the service-connected right wrist arthritis and to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner shall report the nature and extent of any ankylosis of the right wrist and whether any such ankylosis is favorable or unfavorable.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a right wrist laceration with ulnar nerve damage, atrophy, and impaired use; a residual right wrist scar; and right wrist arthritis) would, in combination and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.
The examiner must provide reasons for each opinion given.  

6.  Thereafter, the AOJ should readjudicate the claim, including the issue of TDIU.  If there is any period since June 2009 that the Veteran was unemployable due to service-connected disability and the schedular requirements for a TDIU are not met, the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


